          Case 1:20-mj-09074-UA Document 1 Filed 08/25/20 Page 1 of 6



Approved: ____________ _______________________
          JACOB R. FIDDELMAN / KEDAR S. BHATIA
          Assistant United States Attorneys

Before:      THE HONORABLE DEBRA FREEMAN
             United States Magistrate Judge

                                                20 MAG 9074
             Southern District of New York

------------------------------------X
                                    :         SEALED COMPLAINT
UNITED STATES OF AMERICA            :
                                    :         Violation of
               - v. -               :         21 U.S.C. § 846
                                    :
KEITH HALLIBURTON,                  :         COUNTY OF OFFENSE:
                                    :         NEW YORK
                Defendant.          :
                                    :
----------------------------------- X

SOUTHERN DISTRICT OF NEW YORK, ss:

          RAYMOND MCGRATH, being duly sworn, deposes and says that
he is a Special Agent with the Drug Enforcement Administration
(“DEA”), and charges as follows:

                                COUNT ONE
                          (Narcotics Conspiracy)

     1.   From at least in or about July 2020, up to and including
in or about August 2020, in the Southern District of New York and
elsewhere, KEITH HALLIBURTON, the defendant, and others known and
unknown, intentionally and knowingly did combine, conspire,
confederate, and agree together and with each other to violate the
narcotics laws of the United States.

     2.   It was a part and an object of the conspiracy that KEITH
HALLIBURTON, the defendant, and others known and unknown, would
and did distribute and possess with intent to distribute a
controlled substance, in violation of Title 21, United States Code,
Section 841(a)(1).

     3.   The controlled substance that KEITH HALLIBURTON, the
defendant, conspired to distribute and possess with intent to
distribute was one kilogram and more of mixtures and substances




                                      1
       Case 1:20-mj-09074-UA Document 1 Filed 08/25/20 Page 2 of 6



containing a detectable amount of heroin, in violation of Title
21, United States Code, Section 841(b)(1)(A).

          (Title 21, United States Code, Section 846.)

          The bases for my knowledge of the foregoing charge are,
in part, as follows:

     4.    I am a Special Agent with the DEA, and I have been
personally involved in the investigation of this matter. This
affidavit is based upon my personal participation in the
investigation, my examination of reports and records, and my
conversations with other law enforcement agents and other
individuals. Because this affidavit is being submitted for the
limited purpose of demonstrating probable cause, it does not
include all the facts that I have learned during the course of my
investigation. Where the contents of documents and the actions,
statements, and conversations of others are reported herein, they
are reported in substance and in part, except where otherwise
indicated.

     5.   Based on my participation in this investigation,
including my personal observations, my review of recordings and
law   enforcement   reports,   draft  transcripts   of   recorded
communications, and my conversations with other law enforcement
officers, I have learned the following, in substance and in part:

          a.    Since in or about mid-2019, the DEA has been
investigating a drug trafficking organization (“DTO”) transporting
heroin from an overseas country (“Country-1”) to the New York City
area. As part of that investigation, an undercover law enforcement
officer (“UC-1”) has positioned himself as an individual who can
transport large quantities of narcotics from Country-1 to New York
City and who has access to kilogram-level quantities of heroin in
New York City for sale to others for distribution. As part of those
undercover efforts, a phone number for UC-1 has been provided to
members of the Country-1-based DTO as a way for individuals looking
to purchase and redistribute heroin to contact UC-1.

          b.   On or about July 24, 2020, shortly after UC-1’s
phone number was provided to the Country-1-based DTO, UC-1 received
an incoming phone call from a certain phone number (“Phone-1”),
which I believe, based on my participation in this investigation,
indicates that the person using Phone-1 had been given UC-1’s phone
number by a DTO associate who understood UC-1 to be in possession
of heroin in the New York City area for distribution on behalf of
the DTO. The call was recorded by law enforcement. In substance
and in part, the person using Phone-1, later identified as KEITH


                                   2
       Case 1:20-mj-09074-UA Document 1 Filed 08/25/20 Page 3 of 6



HALLIBURTON, the defendant, as described below, identified himself
as “Abu.” In substance and in part, UC-1 told HALLIBURTON that UC-
1 was putting “it” together and that UC-1 and HALLIBURTON would
talk again soon. 1 UC-1 stated that UC-1 was in the New York area,
to which HALLIBURTON responded that he was not in the New York
area but would get there. Based on my training and experience and
my involvement in this investigation, I believe that HALLIBURTON
was reaching out to UC-1 to arrange to pick up narcotics, and that
UC-1’s response that UC-1 was putting it together referred to UC-
1’s purported efforts to obtain and prepare heroin to supply to
HALLIBURTON for redistribution.

          c.   On or about July 28, 2020, UC-1 spoke by telephone
with HALLIBURTON, who was using Phone-1. The call was recorded by
law enforcement. In substance and in part, UC-1 told HALLIBURTON
that the “shipment” would arrive at the end of the week and that
UC-1 would put aside “five” for HALLIBURTON, and HALLIBURTON
confirmed the planned transaction. Based on my training and
experience and my participation in this investigation, I know that
UC-1 used the term “shipment” to refer to a large quantity of
heroin, that the term “five” referred to five kilograms of heroin,
and I believe that HALLIBURTON was confirming to UC-1 that
HALLIBURTON or his associates intended to receive the referenced
five kilograms of heroin from UC-1 now that UC-1’s shipment of
narcotics had arrived in New York.

          d.   Over the next several days, UC-1 spoke by telephone
several additional times with HALLIBURTON, who continued to use
Phone-1, and UC-1 arranged to meet in person with HALLIBURTON on
or about August 7, 2020 at a particular time and location in
Manhattan, New York (“Location-1”). Many of these calls were
recorded by law enforcement. As set forth below, HALLIBURTON sent
a co-conspirator to the meeting at Location-1 to execute the drug
deal with UC-1. While payment for the heroin was not explicitly
discussed on these calls, based on my training and experience, I
know that DTOs often arrange for payment for narcotics through
separate channels in order to reduce the possibility of law
enforcement detection and/or interception.

          e.   On or about August 7, 2020, at the agreed-upon time,
law enforcement agents established surveillance at Location-1. UC-
1 was present at Location-1 carrying a black bag containing five
one-kilogram bricks of sham narcotics consistent with the
appearance of heroin (the “Sham Kilograms”). At approximately 4:50

1 Descriptions and quotations of recorded communications set forth
herein are based on review of the recordings and draft summaries
and transcripts of those recordings.

                                   3
       Case 1:20-mj-09074-UA Document 1 Filed 08/25/20 Page 4 of 6



p.m., agents observed a silver Chevrolet vehicle with Indiana
license plates (“Vehicle-1”) arrive at Location-1 and park near
UC-1. UC-1 approached the driver’s side window of Vehicle-1. The
ensuing transaction was observed by law enforcement and audio
recorded. UC-1 opened the black bag and showed the Sham Kilograms
to the driver of Vehicle-1 (“CC-1”). CC-1 looked in the bag and
saw the Sham Kilograms and then took the bag from UC-1. In addition
to CC-1, who was driving Vehicle-1, an adult female and a minor
child were inside Vehicle-1. UC-1 walked away from Vehicle-1 as
Vehicle-1 began to drive off. Law enforcement agents then stopped
Vehicle-1 and detained CC-1. The bag containing the Sham Kilograms
was recovered from the front passenger-side floor of Vehicle-1.

          f.    Thereafter, CC-1 was advised of his Miranda rights
and agreed to speak with law enforcement. In substance and in part,
the following occurred during the interview. CC-1 stated that he
knew he was picking up drugs and was doing so on behalf of a friend
named “Keith Halliburton,” located in Indiana or Illinois. CC-1
stated that HALLIBURTON had asked him to go to New York. CC-1
claimed not to know what type of drugs were involved in the
transaction. CC-1 stated that HALLIBURTON wanted CC-1 to bring the
drugs back to Indiana/Illinois upon CC-1’s return. CC-1 also
provided the agents with verbal consent to search CC-1’s two
cellphones, recovered incident to his arrest. The agents accessed
the phones and confirmed that neither of CC-1’s cellphones was
Phone-1. CC-1 identified an entry saved in the address book of one
of his cellphones as HALLIBURTON’s phone number, and the agents
confirmed that the saved phone number was the phone number for
Phone-1, which HALLIBURTON had used to arrange for the drug
transaction, as described above. In CC-1’s phone, Phone-1 was saved
with the name “Kha.” Based on my review of criminal history
records, I have learned that “Khalifah” is an alias used by
HALLIBURTON.

          g.   Later that day, after CC-1 was detained, UC-1
received two phone calls from “blocked” numbers where the incoming
call number was not shown. Based on my training and experience, I
have learned that individuals who conduct narcotics transactions
often contact co-conspirators after a transaction is scheduled to
take place to confirm that the transaction was completed.

          h.   Based on my review of criminal history records, I
have learned that HALLIBURTON has multiple prior felony drug
convictions. Most recently, on or about August 8, 2018, HALLIBURTON
pleaded guilty in the United States District Court for the Central
District of Illinois to possessing with intent to distribute
narcotics, to wit, cocaine, crack cocaine, and marijuana, in
violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), (b)(1)(C), and


                                   4
       Case 1:20-mj-09074-UA Document 1 Filed 08/25/20 Page 5 of 6



(b)(1)(D). On or about December 14, 2018, HALLIBURTON was sentenced
to 120 months’ imprisonment, to be followed by 8 years’ supervised
release. On or about May 16, 2020, HALLIBURTON filed a motion for
compassionate release. On or about June 11, 2020, HALLIBURTON’s
motion for compassionate release was granted and the district court
reduced HALLIBURTON’s sentence to time served and eight years’
supervised release, with the first six months to be spent in home
confinement.

          i.   Court records show that on or about June 11, 2020,
HALLIBURTON was released from federal custody and began serving
six months’ home confinement as part of his term of supervised
release.

          j.   Subscriber records for Phone-1 show that the
subscriber account for that phone was activated on or about June
12, 2020, i.e., the day after HALLIBURTON was released from
imprisonment. Based on my training, experience, and participation
in this investigation, I believe that the foregoing facts, as well
as those set forth below, further confirm that HALLIBURTON is the
user of Phone-1, and the individual who coordinated the August 7,
2020 heroin transaction with UC-1.

          k.    Based   on  my   review   of   court  records   and
communications with other law enforcement officers, I am aware
that since his release from imprisonment, HALLIBURTON has been
authorized to serve his term of home confinement at a particular
address in Decatur, Illinois (the “Halliburton Residence”).
HALLIBURTON requested permission to travel on or about July 25,
2020, to Springfield, Illinois. HALLIBURTON’s probation officer
granted the request. Location information obtained pursuant to a
judicially-authorized warrant for Phone-1, i.e., the phone
HALLIBURTON used to communicate with UC-1, shows that HALLIBURTON
traveled from in or around Decatur to in or around Springfield on
or about July 25, 2020. Likewise, HALLIBURTON requested permission
to travel on or about August 3, 2020, to Springfield. HALLIBURTON’s
probation officer granted the request. Location information for
Phone-1 shows HALLIBURTON again traveling from in or around Decatur
to in or around Springfield on or about August 3, 2020.

          l.   Except for approximately a handful of instances,
location information for Phone-1 shows that it was regularly in
the vicinity of the Halliburton Residence from approximately July
1, 2020, through August 8, 2020.

          m.   Subscriber records for Phone-1 do not list a
subscriber name, but list a particular email address (“Email
Address-1”). Email Address-1 references HALLIBURTON’s wife’s first


                                   5
       Case 1:20-mj-09074-UA Document 1 Filed 08/25/20 Page 6 of 6



name, who has been identified through a review of open source
records. Toll records show Phone-1 has been in contact with another
phone number (“Phone-2”) that also has Email Address-1 listed in
its subscriber information. The user of Phone-2, listed in
subscriber records, is HALLIBURTON’s wife.

          n.   Based on my training and experience, I have learned
that individuals serving terms of supervised release are required
to give their probation officer contact information that can be
used to reach the person under supervision. Based on my
communications with another law enforcement officer who has
communicated with HALLIBURTON’s probation office, I know that
HALLIBURTON provided a particular phone number to his probation
officer as HALLIBURTON’s contact number (“Phone-3”).

          o.   Toll records for the phone UC-1 used to coordinate
the August 7, 2020 transaction described above (the “UC-1 Phone”)
show that the UC-1 Phone received two phone calls from Phone-3 on
August 7, 2020, shortly after the arrest of CC-1. Based on my
training and experience, I believe these are the two “blocked”
calls that UC-1 received after CC-1 was detained.

     WHEREFORE, I respectfully request that a warrant be issued
for the arrest of KEITH HALLIBURTON, the defendant, and that he be
arrested and imprisoned or bailed, as the case may be.


                      s/Raymond McGrath, by the Court, with permission
                           __________________________________
                           RAYMOND MCGRATH
                           Special Agent
                           Drug Enforcement Administration


Sworn to me through the transmission of this
Complaint by reliable electronic means (FaceTime),
pursuant to Federal Rule of Criminal Procedure
4.1, this 25th day of August, 2020



___________________________________
THE HONORABLE DEBRA FREEMAN
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   6
